DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Greg Hsu on 08/26/2022.
	Claims are amended as follows:
1. (Currently Amended) A processing method of a customized key based on an Android platform, comprising:
receiving a key value of an input key;
mapping the key value to a key scan code;
identifying a to-be-blocked key according to the key scan code;
converting, when the input key is the to-be-blocked key, the key scan code into a specific key code by a key block module; [[and]]
sending, by bypassing an Android framework layer by the key block module, the specific key code to an application program for processing; and
sending, when the input key is not the to-be-blocked key, the key scan code to the Android framework layer; and
converting, by the Android framework layer, the key scan code into an Android key code, and sending the Android key code to the application program for processing.

2. (Cancelled)

3. (Original) The processing method of a customized key based on an Android platform according to claim 1, wherein the step of sending, by bypassing an Android framework layer by the key block module, the specific key code to an application program for processing comprises:
actively calling, by the key block module, the application program according to the specific key code without sending the specific key code to the Android framework layer.

4. (Original) The processing method of a customized key based on an Android platform according to claim 1, wherein the step of sending, by bypassing an Android framework layer by the key block module, the specific key code to an application program for processing comprises:
distributing, by the key block module, the specific key code to the application program by using a message mechanism without sending the specific key code to the Android framework layer.

5. (Original) The processing method of a customized key based on an Android platform according to claim 1, wherein the specific key code is an Android key code other than a native Android key code of the input key, or a user key code that does not belong to a native Android key definition.

6. (Currently Amended) A processing device of a customized key based on an Android platform, comprising:
a key driver module, configured to detect a to-be-blocked key, and notify a key scan code of the to-be-blocked key upstream when detecting the to-be-blocked key;
an intermediate block module, configured to receive the key scan code of the to-be-blocked key notified by the key driver module upstream, convert the key scan code of the to-be-blocked key into a specific key code, and report the specific key code; and
a block service block, configured to receive the specific key code reported by the intermediate block module and send, by bypassing an Android framework layer, the specific key code to an application program for processing,
wherein the key driver module notifies, when receiving an input key other than the to-be-blocked key, a key scan code of the input key upstream to the Android framework layer for processing.

7. (Cancelled)

8. (Original) The processing device of a customized key based on an Android platform according to claim 6, wherein the block service block further registers the to-be-blocked key with the key driver module through the intermediate block module.

9. (Original) The processing device of a customized key based on an Android platform according to claim 6, wherein the specific key code is an Android key code other than a native Android key code of the input key, or a user key code that does not belong to a native Android key definition.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a key driver module, configured to detect a to-be-blocked key, and notify a key scan code of the to-be-blocked key upstream when detecting the to-be-blocked key; an intermediate block module, configured to receive the key scan code of the to-be-blocked key notified by the key driver module upstream, convert the key scan code of the to-be-blocked key into a specific key code, and report the specific key code; and a block service block, configured to receive the specific key code reported by the intermediate block module and send, by bypassing an Android framework layer, the specific key code to an application program for processing in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 3-6, 8 and 9 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Claims 1 and 6 are allowed in view of the Examiner’s amendment made above. 
          
With respect to the allowed independent claim 1:
The closest prior art, Yu et al. (US 20180007308, hereinafter “Yu”), teaches:
“A processing method of a customized key based on an Android platform (a method for TV remote keypress response based on Android OS provided in Fig. 2 and Fig. 3), comprising: receiving a key value (obtain a key value of a remote keypress event, Para. [0032]-[0034]) of an input key (i.e., the remote keypress), mapping the key value to a key scan code (key value of the remote keypress event saved under the device node can be preemptively read during the initialization process of Android OS, thereby implementing the operation of responding to the keypress, without having to wait until the OS completes the start-up and the TV assigns received keypress to a running upper layer application for handling, Paras. [0033]-[0034]), 
However, the closest prior art, Yu, does not teach or suggest the following novel feature “the processing method comprising identifying a to-be-blocked key according to the key scan code, converting, when the input key is the to-be-blocked key, the key scan code into a specific key code by a key block module”, in combination with all the recited limitations of the claim 1.
 	Dependent claims 3-5 are allowed as those inherit the allowable subject matter from claim 1.

 	With respect to the allowed independent claim 6:
the claim is analyzed, and thus allowed with respect to the reasons, analysis as implemented in the allowance of claims 1.
Dependent claims 8 and 9 are allowed as those inherit the allowable subject matter from claim 6.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641